

115 HCON 79 IH: Expressing the sense of Congress that Congress and the States should consider a constitutional amendment to reform the Electoral College and establish a process for electing the President and Vice President by a national popular vote and should encourage individual States to continue to reform the Electoral College process through such steps as the formation of an interstate compact to award the majority of Electoral College votes to the national popular vote winner.
U.S. House of Representatives
2017-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. CON. RES. 79IN THE HOUSE OF REPRESENTATIVESSeptember 14, 2017Mr. Conyers (for himself, Mr. Nadler, Ms. Lofgren, Mr. Cohen, Mr. Raskin, Mr. Al Green of Texas, Ms. Jackson Lee, Mr. Johnson of Georgia, Mr. Jeffries, Mr. Blumenauer, and Mr. Gutiérrez) submitted the following concurrent resolution; which was referred to the Committee on the JudiciaryCONCURRENT RESOLUTIONExpressing the sense of Congress that Congress and the States should consider a constitutional
			 amendment to reform the Electoral College and establish a process for
			 electing the President and Vice President by a national popular vote and
			 should encourage individual States to continue to reform the Electoral
			 College process through such steps as the formation of an interstate
			 compact to award the majority of Electoral College votes to the national
			 popular vote winner.
	
 Whereas the Supreme Court has held that the conception of political equality from the Declaration of Independence, to Lincoln’s Gettysburg Address, to the 15th, 17th, and 19th Amendments can only mean one thing — one person, one vote;;
 Whereas the Electoral College is an anti-democratic method of Presidential selection that has permitted the candidate without a majority of the popular vote to become President of the United States on five occasions, including the most recent election, in which Hillary Clinton garnered almost 3 million more votes than Electoral College winner Donald Trump;
 Whereas the Electoral College lessens the value of votes in the majority of States relative to the value of votes in so-called swing States because a small number of voters in these States can determine the outcome of an election;
 Whereas a person could be elected President with potentially less than 22 percent of the popular vote, calling into question his or her political legitimacy;
 Whereas the winner take all basis of the Electoral College discounts the votes of the millions of people who did not vote for the winning candidate in their States;
 Whereas the Electoral College does not act as a check on unqualified candidates as the Framers of the Constitution intended because it is populated by political party loyalists who do not, and often under State law cannot, exercise independent judgment or who do not even meet to deliberate about who should be President, which is why over time there have been very few faithless electors, and none that have decided an election’s outcome;
 Whereas the Electoral College does not protect small-population States and rural areas from domination by large-population States and urban areas and instead encourages candidates to bypass the majority of States, whatever their size, to focus their campaign efforts on a very small number of swing States;
 Whereas in the 2016 Presidential election both major party candidates largely bypassed 3 of the 4 largest States by population during the campaign and also skipped campaigning in 12 of the 13 smallest States as well;
 Whereas statewide recounts under differing and confusing rules bring neither clarity nor finality to the electoral process, while a national popular vote is far more likely to establish a clear winner, avoiding the necessity of recounts altogether;
 Whereas according to Yale Law School Professor Akhil Reed Amar, the Electoral College is an anachronistic institution, its historical development rooted in preserving the political influence of slaveholding States whose enslaved populations were not allowed to vote but three-fifths of whom were counted when determining the number of Electoral College votes allotted to the State;
 Whereas proposed amendments to the Constitution reforming the Electoral College have been approved by a two-thirds majority twice in the Senate and once in the House, and more than 700 proposals to eliminate or reform the Electoral College have been introduced; and
 Whereas 11 States representing 165 electoral votes have already entered into an interstate compact to cast their electoral votes for the national popular vote winner: Now, therefore, be it
	
 That it is the sense of Congress that— (1)Congress and the States should consider a constitutional amendment to reform the Electoral College and establish a process for electing the President and Vice President by a national popular vote; and
 (2)Congress should encourage the States to continue to reform the Electoral College process through such steps as the formation of an interstate compact to award the majority of Electoral College votes to the national popular vote winner.
			